Citation Nr: 0924355	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-07 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an ankle disorder.

3.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1972, including service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that, in pertinent part, denied the Veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD), tinnitus, and eye and ankle disorders.  

In April 2005, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of these proceedings 
has been associated with the Veteran's claims file. 

In March 2006, the Board remanded the Veteran's case to the 
RO for additional development and adjudication.  

In a January 2009 rating decision, the RO granted the 
Veteran's claim for service connection for PTSD that 
represents a full grant of the benefits sought as to that 
matter.  Thus, the Board will confine its consideration to 
the issues as set forth on the decision title page.  


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has tinnitus 
related to his period of active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has residuals of remote right ankle fracture related to his 
period of active duty. 

3.  Esotropia/amblyopia and the refractive status (hyperopia, 
regular astigmatism, and presbyopia) are congenital disorders 
not noted at the time the Veteran entered active service, and 
defective vision was, but the objective medical evidence 
clearly and unmistakably establishes that his eye conditions 
existed prior to his examination, acceptance, and enrollment 
into active service.  

4.  The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting eye conditions were permanently aggravated by 
service.  Presbyopia and astigmatism are refractive errors of 
the eyes and not disabilities for which compensation is paid.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  Eye conditions, namely esotropia/amblyopia and the 
refractive status (hyperopia, regular astigmatism, and 
presbyopia) and defective vision, preexisted active service, 
and were not aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008); 
70 Fed. Reg. 23,027-20 (May 4, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in May 2003 and April 2006, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

III.  Factual Background and Legal Criteria.

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions and oral 
testimony, service treatment and personnel records, private 
and VA medical records, VA examination reports, and records 
from the Social Security Administration (SSA) that were 
considered in conjunction with his claim for SSA disability 
benefits.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
may be presumed if arthritis is manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

A.  Tinnitus and Ankle Disorders.

With respect to the Veteran's claims for service connection 
for tinnitus and an ankle disorder, the Board notes that he 
has a current diagnosis of tinnitus.  He also testified that 
he worked around helicopters in service and was exposed to 
excessive noise without hearing protection.  

With respect to an ankle disorder, the Veteran's service 
medical records indicate treatment in May 1969 for a slight 
ankle sprain in service (right or left ankle was not 
identified).  X-rays of the ankle were normal and he was 
discharged to duty.  The record, however, contains no recent 
diagnosis or treatment records for an ankle condition.  

In this regard, the Veteran testified during his 2005 Board 
hearing that he sprained his right ankle in service and wore 
a cast for six to eight weeks.  He stated that he received 
treatment at the Balboa Naval Hospital in San Diego, 
California, in June and July 1970.  He stated that an x-ray 
taken at the time revealed a hairline fracture in his right 
ankle.  The Veteran's June 1972 exit examination indicates 
normal lower extremities upon separation from service.  The 
Veteran further testified that approximately five years after 
service, he began to have problems with his right ankle.  He 
indicated that he did not seek treatment but self-treated 
with ace bandages and aspirin.  In this regard, the Veteran 
indicated that he was aided with his right ankle with the 
help of an assistant who worked with him when the Veteran 
worked as a trainer with the NE Oklahoma A&M football team.  
The Veteran also testified that his right ankle continued to 
bother him but he had not sought treatment for this 
condition.  

In order to determine whether the Veteran has tinnitus or a 
right ankle disorder related to his active service, the 
Veteran was afforded VA examinations in April 2008.  

At the April 2008 VA audiological examination, the examiner 
indicated that the Veteran's claims file was reviewed in 
connection with the examination.  The Veteran reported that 
he heard a "crackle" and "ringing" sound in his ears.  He 
also indicated that things sounded like he was in a barrel, 
with muffled sounds, and that he felt off balance and veered 
or drifted to the right side while driving and at times while 
walking.  The Veteran reported that he was diagnosed with 
Meniere's disease in 1997 and pneumonia in 1998-99 with a 
left tympanic membrane rupture.  The Veteran described noise 
exposure in service, including two tours of duty in Vietnam 
in and around noisy combat areas and working on a flight line 
directing aircraft.  He indicated that he did not wear 
hearing protection during service.  After service, the 
Veteran reported having some noise exposure from working in 
construction and from hunting and using motorized lawn 
equipment without hearing protection.  

Upon clinical examination, the diagnoses included hearing 
loss and tinnitus.  The VA examiner noted that the Veteran's 
service treatment records indicate normal hearing upon 
service entry and separation.  The examiner said that the 
examination results were not suggestive of noise-induced 
hearing loss and that the Veteran reported that his hearing 
difficulties seemed to begin with Meniere's onset in 1997.  
The VA examiner opined that "due to late onset of hearing 
difficulties, which was reportedly 27 years post discharge 
from service, and configuration of hearing loss, that it is 
less than likely that current hearing status and reported 
tinnitus are related to military service.  It is as likely as 
not related to other factors, such as medical conditions, 
post service employment or other post service noise 
exposure."

The Veteran was also afforded an April 2008 VA orthopedic 
examination with respect to his ankle claim.  The VA examiner 
indicated that the Veteran's claims file was reviewed in 
connection with the examination.  The Veteran's medical 
history was noted, including his history of a hairline 
fracture to his lateral right ankle in service.  The Veteran 
was noted to have been in a cast for 8 weeks.  Since that 
time, the Veteran was noted to have worked in construction 
and experienced ankle soreness.  Upon clinical examination 
and review of x-ray results, the pertinent diagnosis was a 
remote history of ankle fracture, right lateral, without 
residual functional deficits.  The VA examiner opined that it 
was "less likely as not (less than 50/50 probability)" that 
any current disability is related to service.  The VA 
examiner noted that, while the service treatment records 
documented an ankle sprain while showering, there was 
absolutely nothing noted regarding an incident of any right 
ankle fracture sustained in service with subsequent treatment 
in California.  The VA examiner stated that there was no 
documentation of an injury to the right ankle in service with 
a diagnosis of a fracture with a need for a cast.

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.  In this regard, the Board notes that 
the Veteran's recent medical records do not indicate a 
current right ankle disability.  The April 2008 VA examiner 
indicated a remote history of fracture of the right ankle 
without residual functional deficit.  Without a current 
diagnosis, a claim of service connection for such condition 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
at 225.  In addition, the April 2008 VA examiners for the 
ankle and tinnitus both opined that such disorders were not 
likely related to the Veteran's military service.  

The Board finds that the preponderance of the competent 
medical evidence of record is against the Veteran's claims 
for service connection for tinnitus and an ankle disorder.  

B.  Eye Disorder

With respect to the Veteran's claim for service connection 
for an eye disorder, the Board notes that the Veteran's 
service medical records indicate that he had defective vision 
when examined in August 1968, prior to service entry.  His 
left eye visual acuity for distance was noted to be corrected 
to 20/50 and the Veteran's PULHES profile was a "2" for his 
eyes.  (The "PULHES" profile, contained in many service 
department physical examinations, reflects the overall 
physical and psychiatric condition of the Veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.))  The "P" stands for 
"physical capacity or stamina;" the "U' indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the Veteran's 
"hearing and ear;" the "E" is indicative of the Veteran's 
eyes; and the "S" stands for psychiatric condition.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

In addition, the Veteran's Medical History that was completed 
in August 1968, prior to his entrance into service, notes 
that he had a "lazy" left eye.  

In October 1968, the Veteran was diagnosed with "macular 
anatomically abnormal [left eye] with resultant amblyopia and 
esotropia."  In his testimony before the Board, the Veteran 
also indicated a pre-existing left eye condition, and stated 
that his time in service aggravated his eye disorder.  
Specifically, the Veteran said that he was given the wrong 
prescription for his eyes in service and that, as a result, 
he did not wear his eyeglasses for much of his time on active 
duty.  The Veteran also stated that he was exposed to dust 
and exhaust from helicopters and that this also aggravated 
his eye condition.  When examined in June 1972, prior to 
separation from active service, the Veteran's uncorrected 
left eye visual acuity was 20/70 and defective left eye 
vision was noted.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).  The Veteran's reported history of the pre-
service existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with 
all other evidence in determining if the disease or injury 
preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. § 
1153 the veteran has the burden of showing an increase in 
disability during service. If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Compare 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent 
that it states that the presumption of soundness may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  See also Wagner 
v. Principi, 370 F.3d at 1096.

In April 2008, the Veteran was afforded a VA examination in 
conjunction with his claim.  The examiner indicated that the 
Veteran's claims file was reviewed in connection with the 
examination.  A history of deceased vision (amblyopia) of the 
left eye was noted.  Upon clinical examination, the diagnoses 
included retinal drusen in each eye, macular pigment mottling 
in the left eye, esotropia in the left eye, amblyopia in the 
left eye, and hyperopia/ astigmatism/presbyopia.  It was 
noted that the Veteran's visual acuity was reported as 20/20 
in the right eye and 20/50 vision in the left eye, corrected 
with glasses, upon service entry.  The diagnosis was minimal 
(less than 10) diopters of medial strabismus both eyes.  The 
VA examiner stated that the Veteran's esotropia/amblyopia and 
the refractive status (hyperopia, regular astigmatism, and 
presbyopia) were likely congenital/developmental conditions.  
The examiner also opined that, with respect to his 
preexisting eye disabilities, the Veteran did not sustain 
temporary or intermittent symptoms from his service, and 
there was no permanent worsening of the underlying pathology 
of the left eye disorder due to service.  The examiner stated 
that there was no increase found to have taken place in 
service.  

Based on the foregoing, the Board concludes that the 
probative medical evidence of record constitutes clear and 
unmistakable evidence demonstrating that the Veteran's eye 
conditions existed before his active service.  However, the 
Board further finds that the medical evidence does not 
demonstrate that the Veteran's pre-existing eye conditions 
increased in severity during service.  The Board therefore 
concludes that the presumption of soundness under 38 U.S.C.A. 
§ 1111 is rebutted by clear and unmistakable evidence 
demonstrating that the Veteran's eye disabilities preexisted 
the Veteran's active service and were not aggravated by such 
service.  

Furthermore, presbyopia, more commonly known as 
farsightedness, is defined as impairment of vision due to 
advancing years or old age. See Dorland's Illustrated Medical 
Dictionary 1349 (28th ed. 1994).  Astigmatism is defined as 
an unequal curvature of the refractive surfaces of the eye.  
Id. at 151.  Astigmatism and presbyopia are refractive orders 
of the eyes that are not generally eligible for disability 
compensation.  See 38 C.F.R. § 3.303(c).

The objective medical evidence is against the Veteran's claim 
of entitlement to service connection for an eye disorder.

C. All Claims

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statement.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing and seeing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he has medical training to provide competent medical evidence 
as to the etiology of the claimed tinnitus and ankle and eye 
disorders.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed tinnitus and ankle and eye disorders.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
tinnitus and ankle and eye disorders.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for tinnitus is denied.

Service connection for an ankle disorder is denied.

Service connection for an eye disorder is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


